Gallia App. No. 04CA7, 2005-Ohio-1034. This cause is pending before the court as a discretionary appeal. On April 22, 2005, an appeal was filed from the same court of appeals decision being appealed in this case and was assigned case No. 05-0710. Accordingly,
IT IS ORDERED by the court, sua sponte, that a copy of the notice of appeal filed in this case be deemed as a second notice of appeal in case No. 05-0710.
IT IS FURTHER ORDERED that the appeals shall proceed under case No. 05-0710 and that this cause is therefore dismissed.